Dear Winston:
This office is in receipt of Southern University's opinion request directed to the Attorney General which has been assigned to me for consideration and response.
You advise that pursuant to Act 42 of 1992 Regular Legislative Session, LSA-R.S 18:1276.3 was enacted to provide for the redistricting  of State Congressional  districts by apportioning the population in seven instead of eight districts.  Because of this redistricting and the elimination of an eighth district, the Southern University Board presently consists of seventeen members.  Formerly, the Board consisted of eighteen members, reflecting the Constitutional requirement that the Southern Board consist of two members from each congressional district, one at large member, and one student member. (Louisiana Constitution of 1974, Article VIII, Section 7(B) and Article VIII, Section 8(B).)
The law requires all official action of the Southern University Board be taken by majority vote.  LSA-R.S. 17:1853 states:
     Nine members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members.
In the past, action taken by the Board, formerly consisting of eighteen members, required the affirmative vote of ten of its members to comply with statutory law.  We note that the by-laws of Southern University Board of Supervisors, adopted at the time when the Board consisted of eighteen members, reflected the State law in this regard, and provides:
     All official actions of the Board shall require the affirmative vote of ten (10) members.
In light of the foregoing, you ask what constitutes a majority vote for formal action of the current board.  We are of the opinion that of the current seventeen member board, the vote of nine members constitutes a majority vote in order to be in compliance with State law.  The by-laws on this point are currently in conflict with the present law and should be revised to reflect that all official actions of the Board require an affirmative vote of nine members.
I hope this opinion sufficiently addresses your concerns.  If you have any additional questions, please do not hesitate to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0271p